Dismiss and Opinion Filed September 25, 2013.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01314-CR

                              REDDIE HOUSTON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-81813-06

                             MEMORANDUM OPINION
                           Before Justices Moseley, Lang, and Brown
                                  Opinion by Justice Moseley
       Reddie Houston was convicted of two counts of indecency with a child and one count of

sexual assault of a child, as alleged in one indictment. Punishment, enhanced by one prior felony

conviction, was assessed at life imprisonment on each count. Sentence was imposed in open

court on June 13, 2007. The convictions were affirmed on direct appeal. Houston v. State, No.

05-07-01049-CR, 2008 WL 4559969 (Tex. App.––Dallas 2008, no pet.) (mem. op., not

designated for publication). On September 19, 2013, appellant filed a pro se notice of appeal

seeking to appeal the “judgment and sentence imposed in open court on June 13, 2007.” We

conclude we lack jurisdiction over the appeal.

       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be
legally invoked, and if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. To invoke the Court’s jurisdiction, an appellant must file his notice of appeal within the

time period provided by the rules of appellate procedure. See id.; see also Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).

        Appellant’s September 19, 2013 notice of appeal is untimely as to the June 13, 2007

sentencing date. See TEX. R. APP. P. 26.2(a). Accordingly, we dismiss the appeal for want of

jurisdiction.




                                                       /Jim Moseley/
                                                       JIM MOSELEY
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47
131314F.U05




                                                 –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

REDDIE HOUSTON, Appellant                            On Appeal from the 366th Judicial District
                                                     Court, Collin County, Texas
No. 05-13-01314-CR        V.                         Trial Court Cause No. 366-81813-06.
                                                     Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                         Justices Lang and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 25th day of September, 2013.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




                                             –3–